UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7567



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KEVIN JULIUS SCOTT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-88-
394, CA-97-2050-MJG)


Submitted:   February 12, 1998             Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, for Appellant. Katherine Jacobs Armentrout,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Scott, Nos. CR-88-394; CA-97-2050-MJG (D.
Md. Oct. 8, 1997). Our decision intimates nothing about the retro-

activity of the one-year limitations period imposed by the Antiter-

rorism and Effective Death Penalty Act of 1996, 28 U.S.C.A. § 2255
(West Supp. 1997), since Appellant filed this action over one year

after the effective date of the statute. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2